OPINION SUTIN, Judge. Plaintiffs appeal from a judgment growing out of an automobile accident. It was tried before the court. The only question raised on appeal is that the trial court erred in finding plaintiffs Gallegos and Martinez guilty of contributory negligence. We have reviewed the record and find that there was substantial evidence to support the trial court’s findings. “* * * [Fjindings of fact which are supported by substantial evidence will not be disturbed on appeal.” Terrill v. Western American Life Insurance Company, 85 N.M. 456, 457, 513 P.2d 390, 391 (1973). The judgment below is in all respects affirmed. It is so ordered. HERNANDEZ, J., concurs. LOPEZ, J., concurs in part and dissents in part.